                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SAMUEL MARRERO,                             :   CIVIL ACTION NO. 1:19-CV-265
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
COLLEEN BURDEN,                             :
                                            :
                    Defendant               :

                                        ORDER

      AND NOW, this 28th day of March, 2019, upon consideration of the

report (Doc. 6) of Magistrate Judge Martin C. Carlson, recommending that the

court dismiss the complaint (Doc. 1) of pro se plaintiff Samuel Marrero (“Marrero”)

for failure to state a claim for which relief may be granted pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii), and it appearing that Marrero has not objected to the report, see

FED. R. CIV. P. 72(b)(2), and the court noting that failure of a party to timely object

to a magistrate judge’s conclusions “may result in forfeiture of de novo review at

the district court level,” Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (citing

Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987)), but that, as a matter

of good practice, a district court should afford “reasoned consideration” to the

uncontested portions of the report, E.E.O.C. v. City of Long Branch, 866 F.3d 93,

100 (3d Cir. 2017) (quoting Henderson, 812 F.2d at 879), in order to “satisfy itself

that there is no clear error on the face of the record,” FED. R. CIV. P. 72(b), advisory

committee notes, and following independent review of the record, the court being in
agreement with Judge Carlson’s recommendation, and concluding that there is no

clear error on the face of the record, it is hereby ORDERED that:

      1.    The report (Doc. 6) of Magistrate Judge Carlson is ADOPTED.

      2.    Marrero’s complaint (Doc. 1) is DISMISSED without prejudice.

      3.    The Clerk of Court is directed to CLOSE this case.

      4.    Any appeal from this order is deemed to be frivolous and not taken in
            good faith. See 28 U.S.C. § 1915(a)(3).




                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
